Exhibit 10.1


SECOND LEASE MODIFICATION AND EXTENSION AGREEMENT


AGREEMENT (“Agreement”) made as of this 8th day of January, 2016 between ESRT
EMPIRE STATE BUILDING, L.L.C., a Delaware limited liability company with an
office c/o Empire State Realty Trust, Inc., One Grand Central Place, 60 East
42nd Street, New York, New York 10165 (hereinafter called “Landlord”), and
SHUTTERSTOCK, INC., a Delaware corporation with an office at 350 Fifth Avenue,
21st Floor, New York, New York 10118 (hereinafter called “Tenant”).


WITNESSETH:


WHEREAS, Landlord is successor-in-interest to Empire State Building Company
L.L.C., the original landlord and Tenant is the tenant under that certain
agreement of lease dated as of March 21, 2013 (the “Original Lease”), covering
certain space (the “Original Demised Premises”) consisting of a portion of the
20th floor and the entire rentable area of the 21st floor of the building
(“Building”) known as the Empire State Building, 350 Fifth Avenue, New York, New
York (which Original Lease, as modified by a certain letter agreement dated July
23, 2013, by a certain letter agreement dated August 7, 2013, and by a certain
First Lease Modification Agreement dated as of August 31, 2015 (the “First
Modification”), is hereinafter called the “Existing Lease”); and


WHEREAS, pursuant to the First Modification, certain space on the 20th floor of
the Building, which was designated under Article 54 of the Lease as the
“Twentieth Floor Must Take Premises” (and is hereinafter referred to as the
“First Additional Premises”, was added to the premises demised under the Lease,
so that as of the date hereof, the premises demised under the Lease consists of
the Original Demised Premises and the First Additional Premises (collectively
the “Existing Demised Premises”); and


WHEREAS, the term of the Lease with respect to the Existing Demised Premises is
scheduled to expire on September 30, 2024; and


WHEREAS, Landlord and Tenant wish to further modify the Lease so that (i)
certain space, consisting of the entire rentable area of the 36th Floor of the
Building (the “Second Additional Premises”), approximately as shown on the space
diagram attached hereto and made a part hereof as Exhibit A, is added to the
premises demised under the Lease; and (ii) the term of the Lease with respect to
the Existing Demised Premises is extended, all in accordance with the terms and
conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant hereby agree as follows:


1.    Capitalized Terms, Etc.    Capitalized terms not defined herein shall have
the meanings ascribed to such terms under the Lease. The Existing Lease, as
modified by this Agreement, is hereinafter called the “Lease”. The Existing
Demised Premises, together with the Second Additional Premises, is hereinafter
collectively called the “Demised Premises”.
2.    Leasing of Second Additional Premises.
A.    (i)    Reference is hereby made to the portion of the Second Additional
Premises which is approximately as shown on Exhibit B-1 attached hereto and made
a part hereof (the “Part A SAP Portion”). The Part A SAP Portion shall be deemed
to be, and hereby is, added to the premises demised under the Lease, for a term
of years to commence on the Part A SAP Commencement Date (as such term is


--------------------------------------------------------------------------------


hereinafter defined), and to end on the last day of the twelfth SAP Lease Year
(as such term is hereinafter defined; such last day of the twelfth SAP Lease
Year being hereinafter referred to as the “SAP Expiration Date”), unless such
term shall sooner terminate as in the Lease, as modified hereby, provided. The
Part A SAP Portion shall be leased to Tenant pursuant to all of the terms,
covenants and conditions of the Lease, except as otherwise set forth herein. The
rentable square foot area of the Part A SAP Portion, for all purposes under the
Lease, shall be deemed to be 12,101 rentable square feet.
(ii)    The term “Part A SAP Commencement Date” when used herein shall mean the
date when Landlord makes vacant possession of the Part A SAP Portion available
to Tenant with the Part A SAP Building Work (as such term is defined in Article
3B of this Agreement) substantially completed. Landlord shall use commercially
reasonable efforts to keep Tenant apprised of the anticipated Part A SAP
Commencement Date, as well as any possible changes to such date due to
conditions relating to the performance of such work. Notwithstanding anything
contained herein to the contrary, if Landlord shall fail to cause the Part A SAP
Commencement Date to occur on or before the date which is one hundred fifty
(150) days after the date that this Agreement is executed and delivered by
Landlord and Tenant (the “Part A SAP Outside Date”), then, as Tenant’s sole and
exclusive remedy therefor, Tenant shall be entitled to a rent credit in the
amount of $2,055.51 per day for each day after the Part A SAP Outside Date that
the Part A SAP Commencement Date shall not occur. Such rent credit shall be
applied, until fully exhausted, against the fixed annual rent payable under the
Lease with respect to the Part A SAP Portion, from and after the Part A SAP Rent
Commencement Date. Notwithstanding the foregoing, the Part A SAP Outside Date
shall be extended by one day for each day that the completion of the Part A SAP
Building Work is delayed due to Force Majeure, or due to any act or omission
(where there is a duty to act) of Tenant, its agents, employees or contractors.


(iii)    The Part A SAP Building Work shall be considered to be sub-stantially
completed if only minor insubstantial details of construction and mechanical
adjustments (i.e., punch list items) remain to be completed, as determined and
identified upon a joint inspection of the Part A SAP Portion by representatives
of Landlord and Tenant within five (5) Business Days prior to the Part A SAP
Commencement Date, provided the Part A SAP Portion is accessible, reasonably
usable for the purpose of performing Tenant’s SAP Initial Installation (as such
term is defined in Article 3C of this Agreement), and in a condition that is
suitable for the issuance of any governmental permit or approval that is
required in connection with such work. Landlord shall nevertheless seek to
complete such punch list items with reasonable diligence, but in any event
within a period of thirty (30) days after the Part A SAP Commencement Date (or,
with respect to any such punch list items discovered by Tenant during the course
of Tenant’s SAP Initial Installation, within thirty (30) days after Landlord’s
receipt of notice thereof from Tenant, provided such punch list items so
discovered by Tenant shall have no effect whatsoever on the Part A SAP
Commencement Date hereunder).


(iv)    Landlord shall, in accordance with the foregoing, fix the Part A SAP
Commencement Date and notify Tenant of the date so fixed. When the Part A SAP
Commencement Date has so been determined, the parties hereto shall, within
thirty (30) days thereafter, at Landlord’s request, execute a written agreement
confirming such date as the Part A SAP Commencement Date. Any failure of the
parties to execute such written agreement shall not affect the validity of the
Lease or the Part A SAP Commence-ment Date as fixed and determined by Landlord,
as aforesaid.


(v)    Tenant by entering into occupancy of the Part A SAP Portion shall be
presumptively deemed to have agreed that Landlord up to the time of such
occupancy had performed all of its obligations under the Lease with respect to
such space, and that the Part A SAP Portion was in satisfactory condition as of
the date of such occupancy, unless within twenty (20) days after such date
Tenant shall give written notice (hereinafter called the “Part A Punch List
Notice”) to Landlord specifying the respects in which


--------------------------------------------------------------------------------


the same were not in satisfactory condition, in which event the Part A SAP
Portion shall be conclusively deemed to be in satisfactory condition except for
the items set forth in the Part A SAP Punch List Notice and any latent defects
which are not readily discoverable upon a reasonable inspection of the Part A
SAP Portion, which latent defects shall be promptly corrected by Landlord, at
its sole cost and expense, provided Tenant notifies Landlord within sixty (60)
days after Tenant discovers same. The giving of the Part A SAP Punch List Notice
shall have no effect whatsoever upon the Part A SAP Commencement Date.


B.     (i)    Reference is hereby made to the portion of the Second Additional
Premises which is approximately as shown on Exhibit B-2 attached hereto and made
a part hereof (the “Part B SAP Portion”). The Part B SAP Portion shall be deemed
to be, and hereby is, added to the premises demised under the Lease, for a term
of years to commence on the Part B SAP Commencement Date (as such term is
hereinafter defined), and to end on the SAP Expiration Date, unless such term
shall sooner terminate as in the Lease provided. The Part B SAP Portion shall be
leased to Tenant pursuant to all of the terms, covenants and conditions of the
Lease, except as otherwise set forth herein. The rentable square foot area of
the Part B SAP Portion, for all purposes under the Lease, shall be deemed to be
13,188 rentable square feet.
(ii)    The term “Part B SAP Commencement Date” when used herein shall mean the
date which shall be the later to occur of (a) July 1, 2016 and (b) the date
Landlord makes vacant possession of the Part B SAP Portion available to Tenant
with the Part B SAP Building Work (as such term is defined in Article 3B of this
Agreement) substantially completed; provided, however, that in no event shall
the Part B SAP Commencement Date occur later than September 1, 2016. Landlord
shall use commercially reasonable efforts to keep Tenant apprised of the
anticipated Part B SAP Commencement Date, as well as any possible changes to
such date due to conditions relating to the performance of such work.
Notwithstanding anything contained herein to the contrary, if Landlord shall
fail to cause the Part B SAP Commencement Date to occur on or before September
1, 2016 (the “Part B SAP First Outside Date”), then, as Tenant’s sole and
exclusive remedy therefor, Tenant shall be entitled to a rent credit in the
amount of $2,240.15 per day for each day after the Part B SAP First Outside Date
that the Part B SAP Commencement Date shall not occur; provided, however, that
if Landlord shall fail to cause the Part B SAP Commencement Date to occur on or
before November 1, 2016 (the “Part B SAP Second Outside Date”), then the amount
of such rent credit shall be increased to $4,480.31 per day for each day after
the Part B SAP Second Outside Date that the Part B SAP Commencement Date shall
not occur. Such rent credit shall be applied, until fully exhausted, against the
fixed annual rent payable under the Lease with respect to the Part B SAP
Portion, from and after the Part B SAP Rent Commencement Date. Notwithstanding
the foregoing, the Part B SAP First Outside Date and the Part B SAP Second
Outside Date shall each be extended by one day for each day that the completion
of the Part B SAP Building Work is delayed due to Force Majeure, or due to any
act or omission (where there is a duty to act) of Tenant, its agents, employees
or contractors.


(iii)    The Part B SAP Building Work (together with the Part A SAP Building
Work, collectively, the “SAP Building Work”) shall be considered to be
sub-stan-tially completed if only minor insubstantial details of construction
and mechanical adjustments (i.e., punch list items) remain to be completed, as
determined and identified upon a joint inspection of the Part B SAP Portion by
representatives of Landlord and Tenant within five (5) Business Days prior to
the Part B SAP Commencement Date, provided the Part B SAP Portion is accessible,
reasonably usable for the purpose of performing Tenant’s SAP Initial
Installation, and in a condition that is suitable for the issuance of any
governmental permit or approval that is required in connection with such work.
Landlord shall nevertheless seek to complete such punch list items with
reasonable diligence, but in any event within a period of thirty (30) days after
the Part B SAP Commencement Date (or, with respect to any such punch list items
discovered by Tenant during the course of Tenant’s SAP Initial Installation,
within thirty (30) days after Landlord’s receipt of notice thereof from


--------------------------------------------------------------------------------


Tenant, provided such punch list items so discovered by Tenant shall have no
effect whatsoever on the Part B SAP Commencement Date hereunder).


(iv)    Landlord shall, in accordance with the foregoing, fix the Part B SAP
Commencement Date and notify Tenant of the date so fixed. When the Part B SAP
Commencement Date has so been determined, the parties hereto shall, within
thirty (30) days thereafter, at Landlord’s request, execute a written agreement
confirming such date as the Part B SAP Commencement Date. Any failure of the
parties to execute such written agreement shall not affect the validity of the
Lease or the Part B SAP Commence-ment Date as fixed and determined by Landlord,
as aforesaid.


(v)    Tenant by entering into occupancy of the Part B SAP Portion shall be
presumptively deemed to have agreed that Landlord up to the time of such
occupancy had performed all of its obligations under the Lease with respect to
such space, and that the Part B SAP Portion was in satisfactory condition as of
the date of such occupancy, unless within twenty (20) days after such date
Tenant shall give written notice (hereinafter called the “Part B SAP Punch List
Notice”) to Landlord specifying the respects in which the same were not in
satisfactory condition, in which event the Part B SAP Portion shall be
conclusively deemed to be in satisfactory condition except for the items set
forth in the Punch List Notice for which Landlord is responsible under the Lease
and any latent defects which are not readily discoverable upon a reasonable
inspection of the Part B SAP Portion, which latent defects shall be promptly
corrected by Landlord, at its sole cost and expense, provided Tenant notifies
Landlord within sixty (60) days after Tenant discovers same. The giving of the
Punch List Notice shall have no effect whatsoever upon the Part B SAP
Commencement Date.


C.    The term “SAP Lease Year” when used in this Lease shall mean the twelve
(12) months commencing on the Part B SAP Rent Commencement Date, as such term is
defined in subparagraph D(ii) of this Article (or if the Part B SAP Rent
Commencement Date is not the first day of a month, the first day of the month
following the month in which occurs the Part B SAP Rent Commencement Date), and
each subsequent period of twelve (12) months. The first SAP Lease Year shall
include the period, if any, from the Part B SAP Rent Commencement Date to the
end of the month in which the Part B SAP Rent Commencement Date occurs.


D.    (i)    Tenant shall pay Landlord fixed annual rent for the Second
Additional Premises at the following rates:
(a)
from the Part A SAP Rent Commencement Date (as such term is hereinafter defined)
through the day immediately preceding the Part B SAP Rent Commencement Date:
$750,262.00 per annum ($62,521.83 per month); and



(b)
from the Part B SAP Rent Commencement Date through the last day of the fifth SAP
Lease Year: $1,567,918.00 per annum ($130,659.83 per month);



(c)
from the first day of the sixth SAP Lease Year through the last day of the tenth
SAP Lease Year: $1,694,363.00 per annum ($141,196.92 per month); and



(d)
from the first day of the eleventh SAP Lease Year through the SAP Expiration
Date: $1,820,808.00 per annum ($151,734.00 per month.



(ii)    The term “Part A SAP Rent Commencement Date” when used herein shall mean
the date which is ten (10) months after the Part A SAP Commencement Date; and
the term “Part B


--------------------------------------------------------------------------------


SAP Rent Commencement Date” when used herein shall be the date which is ten (10)
months after the Part B SAP Commencement Date.


E.    Tenant shall pay Landlord operating expense escalation additional rent for
the Second Additional Premises, in accordance with the provisions of Article 2C
of the Original Lease, except that the term “Base Year” shall mean the calendar
year 2016, the first comparative year shall mean the calendar year 2017, and the
term “The Percentage” shall mean (i) .46 percent (.46%) from the Part A SAP
Commencement Date through the day immediately preceding the Part B SAP
Commencement Date, for the Part A SAP Portion only, and (ii) .96 percent (.96%)
from and after the Part B SAP Commencement Date, for the Part A SAP Portion and
the Part B SAP Portion, collectively.


F.    (i)    Tenant shall pay Landlord real estate tax escalation additional
rent for the Second Additional Premises, in accordance with the provisions of
Article 2D of the Original Lease, except that, subject to the provisions of
subparagraph F(ii) below, “base year taxes” shall mean the average of the real
estate taxes payable with respect to the Building Project for the tax year
commencing July 1, 2015 and ending June 30, 2016 and the tax year commencing
July 1, 2016 and ending June 30, 2017, determined by applying the applicable tax
rate to each of the two (2) tax years included in the base tax year assessment
and taking the average of such two (2) numbers; the term “base tax year” shall
mean the calendar year 2016; the term “base tax year assessment” shall mean the
taxable assessed value (without regard or giving effect to any abatement,
exemption or credit) of the Building, other improvements related thereto and the
land on which the Building Project is located, for each of the tax year
commencing July 1, 2015 and ending June 30, 2016 and the tax year commencing
July 1, 2016 and ending June 30, 2017; the first “comparative year” shall mean
each calendar year commencing on or after January 1, 2017, in which occurs any
part of the term of the Lease; the term “comparative year assessment” shall mean
the taxable assessed value (without regard or giving effect to any abatement,
exemption or credit) of the Building Project for the relevant comparative year
for which additional rent under said Article 2D, as modified hereby with respect
to the Second Additional Premises, is being calculated (i.e., the taxable
assessed value of the Building Project for each of the two (2) tax years
included in such comparative year); and the term “The Percentage” shall mean (a)
.43 percent (.43%) from the Part A SAP Commencement Date through the day
immediately preceding the Part B SAP Commencement Date, for the Part A SAP
Portion only, and (b) .90 percent (.90%) from and after the Part B SAP
Commencement Date, for the Part A SAP Portion and the Part B SAP Portion,
collectively.
(ii)    Notwithstanding anything contained herein to the contrary, if Landlord
shall fail to cause both the Part A SAP Commencement Date and the Part B SAP
Commencement Date to occur on or before December 31, 2016 (the “Base Tax Year
Outside Date”), then the following terms shall have the following meanings
herein: “base year taxes” shall mean the average of the real estate taxes
payable with respect to the Building Project for the tax year commencing July 1,
2016 and ending June 30, 2017 and the tax year commencing July 1, 2017 and
ending June 30, 2018, determined by applying the applicable tax rate to each of
the two (2) tax years included in the base tax year assessment and taking the
average of such two (2) numbers; the term “base tax year” shall mean the
calendar year 2017; the term “base tax year assessment” shall mean the taxable
assessed value (without regard or giving effect to any abatement, exemption or
credit) of the Building, other improvements related thereto and the land on
which the Building Project is located, for each of the tax year commencing July
1, 2016 and ending June 30, 2017 and the tax year commencing July 1, 2017 and
ending June 30, 2018; the first “comparative year” shall mean each calendar year
commencing on or after January 1, 2018, in which occurs any part of the term of
the Lease; the term “comparative year assessment” shall mean the taxable
assessed value (without regard or giving effect to any abatement, exemption or
credit) of the Building Project for the relevant comparative year for which
additional rent under said Article 2D, as modified hereby, is being calculated
(i.e., the taxable assessed value of the Building Project for each of the two
(2) tax years included in such comparative year).


--------------------------------------------------------------------------------


Notwithstanding the foregoing, the Base Tax Year Outside Date shall be extended
by one day for each day that the Part A SAP Commencement Date and/or the Part B
SAP Commencement Date is delayed due to Force Majeure, or due to any act or
omission (where there is a duty to act) of Tenant, its agents, employees or
contractors.
G.    Landlord shall redistribute electricity to Tenant for the Second
Additional Premises, initially on a “submetering” basis, in accordance with the
provisions of Article 3B of the Original Lease, except that: (i) Landlord, as
part of the SAP Building Work, shall provide and install a submeter (or
submeters) and such other wiring and equipment as is necessary to furnish
electricity to Tenant in the Second Additional Premises on a submetering basis;
(ii) Tenant, as part of Tenant’s SAP Initial Installation, shall effect all work
necessary to connect Tenant’s local electrical distribution in the Second
Additional Premises to such submeter (or submeters, as the case may be); and
(iii) Tenant shall pay Landlord a charge of (x) $1.00 per rentable square foot
of the Part A SAP Portion per annum (as additional rent under the Lease) for the
period from the Part A SAP Commencement Date until the date that Tenant
completes such connection work and the submeter (or submeters) are properly
operating to measure Tenant’s electricity consumption in the Part A SAP Portion,
and (y) $1.00 per rentable square foot of the Part B SAP Portion per annum (as
additional rent under the Lease) for the period from the Part B SAP Commencement
Date until the date that Tenant completes such connection work and the submeter
(or submeters) are properly operating to measure Tenant’s electricity
consumption in the Part B SAP Portion (except that such charge for the Part A
SAP Portion or the Part B SAP Portion, as applicable, shall be increased to
$3.50 per rentable square foot per annum in the event Tenant commences to occupy
such portion of the Second Additional Premises for the conduct of its business
prior to the date that Tenant completes such connection work and the submeter
(or submeters) are properly operating).


3.    Condition of Second Additional Premises; SAP Building Work; Tenant’s SAP
Initial Installation.


A.    Tenant expressly acknowledges that it has inspected the Second Additional
Premises and is fully familiar with the physical condition thereof which is
reasonably discoverable in the course of a visible inspection of such space.
Tenant agrees to accept the Second Additional Premises in their “as is”
condition, except to the extent otherwise prescribed in paragraphs B and C of
this Article (and subject to Landlord’s obligation to complete punch list items
and correct any latent defects as described in Articles 2A(iii), 2A(v), 2B(iii)
and 2B(v) above). Tenant acknowledges that Landlord shall have no obligation to
do any work in and to the Second Additional Premises in order to make them
suitable and ready for occupancy and use by Tenant, except such “SAP Building
Work” as may specifically be set forth in paragraph B of this Article and such
“SAP ADA Bathroom Work” as may be specifically set forth in paragraph I of this
Article.


B.    Landlord, at its sole cost and expense, shall complete the following work
in and to the Second Additional Premises (the portion of such work being
performed in the Part A SAP Portion being referred to herein as the “Part A SAP
Building Work”, and the portion of such work being performed in the Part B SAP
Portion being referred to herein as the “Part B SAP Building Work”, and all such
work being referred to herein, collectively, as the “SAP Building Work”) in
order to make them ready for Tenant’s occupancy and use:
(i)     demolish and demise the Second Additional Premises and deliver it in
broom-clean condition and provide a reasonable number of original ACP-5 forms
for such work, as requested by Tenant (with Landlord to direct reusable
materials to appropriate sites and conform to U.S. Green Building Council
LEED-C1 Construction Waste Management, including diversion of 75% from landfill
submittal requirements);


--------------------------------------------------------------------------------


(ii)     provide Building standard connection point(s) at the Building’s Data
Gathering Panel, so that Tenant’s speaker, strobe lights and smoke detectors may
be tied into the Building’s Class E system;
(iii)     scrape and flash patch the floors where necessary, with any holes or
troughs to be filled in to be reasonably level with existing concrete around the
hole or trough;
(iv)     provide existing electrical closet stripped with main feeds in place,
excluding panels for temporary lighting, base Building and/or other systems
currently in use; and within one (1) month of execution and delivery of this
Agreement, Landlord shall provide Tenant with a report or diagram identifying
the locations of all power sources in the Second Additional Premises, including
voltage amounts and electrical panels;
(i)provide a sprinkler rig connection point for Tenant to tap into the
Building’s sprinkler infrastructure (and where required by code, install a
temporary sprinkler loop at code compliant height);
(ii)deliver Building standard radiators currently servicing the Second
Additional Premises in good working order, with any missing or broken valves and
themostats to be replaced;


(iii)install fireproofing for all structural steelwork and stopping in all
locations as are required by the applicable building code, and provide a
completed TR1 form;


(iv)provide new, unpainted Building standard convector covers;
(v)finish and skim coat ceilings in a manner consistent with the quality of the
initial delivery condition of the 21st floor portion of the Existing Demised
Premises;
(vi)install plumb (square) furred sheetrock to reasonable industry standard
tolerances and finish the corridor and perimeter walls and columns; such
sheetrock to be taped and spackled, and metal corner beads to be provided at all
external corners;
(vii)renovate the common area restrooms serving the Second Additional Premises
utilizing Building standard materials and finishes (it being acknowledged and
agreed (a) that such work has already been completed to the satisfaction of
Tenant, with Landlord hereby representing and warranting that, as of the date
hereof, and as of each of the Part A SAP Commencement Date and the Part B SAP
Commencement Date, all such common area restrooms are (or shall be, as
applicable) in compliance with New York City Building Code; (b) that such common
area restrooms were previously renovated in 2010; and (c) that the provisions of
Article 27 of the Original Lease shall apply to such common area restrooms and
the Second Additional Premises);
(viii)install electrical submeters as provided in Article 2G above;
(ix)provide all core doors, code compliant with operating hardware at all points
of egress or fire stairs;
(x)provide code compliant call buttons and lanterns to elevators; and
(xi)provide all exterior windows in good operating condition and repair, with
all exterior windows to be wind and watertight, any cracked, broken or missing
window panes to be replaced, damaged or missing gaskets to be replaced and any
broken or missing window hardware to be replaced.
Additionally, Landlord agrees that, by or before the Part A SAP Commencement
Date or the Part B SAP Commencement Date, as applicable, at its sole cost and
expense and using qualified personnel in accordance


--------------------------------------------------------------------------------


with industry standards and applicable laws, it shall (a) remove all asbestos
from the Second Additional Premises (except for such trace amounts as are within
acceptable limits under any applicable laws, rules or regulations) and, upon
completion of such work, deliver the ACP-5 Forms described above; and (b)
remove, encapsulate, abate or otherwise remediate any other Hazardous Substances
(as such term is defined in Article 43 of the Original Lease) as permitted under
any applicable laws, rules or regulations.
C.     (i)    Tenant, at its expense (except as provided in subparagraph (iii)
below), shall perform all other work (“Tenant’s SAP Initial Installation”) in
and to the Second Additional Premises as is necessary for Tenant to conduct its
business therein, and in order to make such space suitable and ready for
Tenant’s initial occupancy and use. Tenant shall perform Tenant’s SAP Initial
Installation Work in a prompt and expeditious manner following the Part A SAP
Commencement Date or the Part B SAP Commencement Date, as applicable, in
accordance with the applicable provisions of Article 8 of the Original Lease
(but subject to Article 8C(ix) with respect to any conflict between this Article
and said Article 8), this Article and all other applicable provisions of the
Lease, and in compliance with all applicable laws, rules and regulations.
However, notwithstanding anything contained in the Lease to the contrary, in no
event shall Tenant be required to cause its contractors for Tenant’s SAP Initial
Installation to provide payment or performance bonds.


(ii)    As soon as practicable after the execution and delivery of this
Agreement by Tenant, Tenant shall submit to Landlord for Landlord’s approval
(which approval shall not be unreasonably withheld, conditioned or delayed with
respect to nonstructural interior alterations which do not adversely affect the
proper functioning of utility services, plumbing and electrical lines or other
systems of the Building), a full set of architectural and engineering plans and
specifications (including architectural plans and specifications comprised of
partition plans, reflected ceiling plans, as well as air conditioning, heating
and all other mechanical drawings and electric plans) in form suitable for
filing with the appropriate agencies of the City of New York to obtain such
alteration or building permit to perform Tenant’s SAP Initial Installation. If
Landlord objects to any aspect of Tenant’s plans and specifications (in
accordance with the foregoing requirements and standards), such objection(s)
shall be specifically identified, together with the appropriate modifications to
correct or eliminate the objections specified by Landlord, within ten (10)
Business Days after Landlord’s receipt of the initial submission of such plans
and specifications by Tenant (or within seven (7) Business Days after Landlord’s
receipt of any resubmission by Tenant, as the case may be), and Tenant shall
resub-mit the modified plans and specifications to the Landlord within ten (10)
days after they are returned to Tenant. The terms and provisions set forth in
this paragraph governing the approval and disapproval of plans and
specifications shall apply equally to approving and disapproving revised plans
and specifications and all change orders. If Landlord fails to respond to any
such request for approval within such ten (10) Business Day period with respect
to the initial submission of such plans and specifications (or within such seven
(7) Business Day period with respect to any resubmission of such plans and
specifications, as the case may be), Tenant may send Landlord a second request
for approval of such plans and specifications. If Landlord fails to respond to
such second request for approval within five (5) Business Days after its receipt
of same, then Landlord shall be deemed to have approved such plans and
specifications (provided such second request specifies in bold face type and
capital letters that Landlord shall be deemed to have approved such plans and
specifications if it fails to respond to such second request within such five
(5) Business Day period). No work may be performed without Landlord’s prior
approval (or deemed approval, as the case may be) of the plans and
specifications and all contractors and sub-contractors engaged to perform
Tenant’s SAP Initial Installation Work. No such work shall be commenced without
the appropriate permits and approvals therefor having been issued by the City of
New York Department of Buildings and any other governmental agency having
jurisdiction thereof. Approval by Landlord of any plans or specifications shall
not be deemed to constitute a warranty or representation that such plans or
specifications shall conform to applicable laws and regulations or shall be
approved by the Department of Buildings or any other governmental agency.
Notwithstanding anything contained herein to the contrary, it is understood and
agreed


--------------------------------------------------------------------------------


that the review and approval of Tenant’s plans and specifications for Tenant’s
SAP Initial Installation shall be governed by the provisions of this
subparagraph (ii) and not by the provisions of Article 8 of the Original Lease.
Landlord shall reasonably cooperate with Tenant (at no cost or liability to
Landlord) in connection any required filings for Tenant’s SAP Initial
Installation, including, without limitation, (i) by signing any required
application to the New York City Department of Buildings, the New York City
Landmarks Preservation Commission and/or the Fire Department of the City of New
York, in a timely manner, including, at Tenant’s request, signing any such
application(s) prior to Landlord’s review of Tenant’s plans and specifications
for such work (it being understood and agreed, however, that in no event shall
Tenant commence any such work unless and until Landlord has approved such plans
and specifications, and Tenant has amended any such application(s), if
necessary, to reflect such approved plans and specifications), and (ii) by
working with Tenant to seek to expedite the processing and approval of any such
application.


(iii)    Landlord shall provide Tenant an allowance of up to $1,517,340.00 (as
same may be increased pursuant to the provisions of subparagraph D(ii) of this
Article) to defray the cost of construction of Tenant’s SAP Initial
Installation. Such sum (“Landlord’s SAP Contribution”) shall be payable (as
hereinafter provided) within thirty (30) days after Landlord’s receipt of
requisitions therefor, accompanied by (a) the certification of Tenant’s
architect that the work described on such requisition has been completed in good
and workmanlike fashion, substantially in accordance with the plans and
specifications theretofore approved by Landlord, (b) a list specifying in
reasonable detail the work performed for which such requisition is being
submitted and the portion of the amount of such requisition allocated to each
such item of work and (c) partial conditional waivers of mechanics liens for all
work for which such installment of Landlord’s SAP Contribution has been
requisitioned, and partial unconditional waivers of mechanics liens for all work
for which payments were made by Landlord with respect to previous requisitions,
from each contractor, sub-contractor, vendor and supplier of labor and material
for whom and to the extent such installment of Landlord’s SAP Contribution is
being requisitioned. Each such installment of Landlord’s SAP Contribution shall
be subject to a retainage amount equal to ten (10%) percent (as reflected in the
formula for payment set forth below) and the amount of such retainage shall be
paid to Tenant upon final completion of Tenant’s SAP Initial Installation and
delivery to Landlord of documents referred to in (a) through (c) of this
subparagraph (iii) (including valid waivers of lien from each such contractor,
sub-contractor, vendor and supplier of labor and material, representing that all
payments due to each of them have been made and no additional sums will be due
and owing in connection with work theretofore contracted), such certificates of
occupancy or use, permits and sign-offs from governmental agencies as may be
required in connection with Tenant’s SAP Initial Installation, and the final “as
built” record drawings described in subparagraph (v) below, loaded onto a CADD
system and delivered in a format that is compatible for use on Landlord’s
computer systems. Notwithstanding anything contained herein to the contrary,
payments on account of Landlord’s SAP Contribution shall not be payable more
frequently than monthly. Each such installment of Landlord’s SAP Contribution
(other than payment of the retainage amount after final completion of Tenant’s
SAP Initial Installation) shall be equal to (1) the total amount of Landlord’s
SAP Contribution requisitioned by Tenant as of the date of the most recent
requisition (including the amount of the most recent requisition), less (2) the
total amount of Landlord’s SAP Contribution paid to Tenant as of the date the
most recent requisition, less (3) the total retainage held by Landlord as of the
date of the most recent requisition, less (4) an amount equal to ten percent
(10%) of the difference between the foregoing (1), (2) and (3). To illustrate
such calculation, and assuming, for example, that the total of all requisitions
submitted by Tenant (including the most recent requisition) is $100,000, of
which $50,000 has been paid to Tenant, $5,000 has been retained by Landlord and
$45,000 is the unpaid amount of the most recent requisition, then the amount of
such installment should be $40,500, calculated as follows: (1) $100,000, less
(2) $50,000, less (3) $5,000, less (4) $4,500 (i.e., 10% of $45,000), equals
$40,500. Notwithstanding anything contained herein to the contrary, no portion
of Landlord’s SAP Contribution shall be applied by Tenant against expenses for
furniture, office equipment or other personal property, and not more than
fifteen percent (15%) of Landlord’s SAP Contribution (i.e.,


--------------------------------------------------------------------------------


$227,601.00) may be applied by Tenant for architectural and engineering fees or
other “soft costs” relating to Tenant’s SAP Initial Installation.


(iv)     Notwithstanding anything contained in the Lease to the contrary, Tenant
shall maintain, at Tenant’s expense, in addition to any other insurance required
pursuant to the Lease with respect to alterations, a Builders “All Risk”
insurance policy (Broad Form) covering the full replacement cost of Tenant’s SAP
Initial Installation and the materials and supplies delivered and stored in the
Second Additional Premises for the purpose of being incorporated in such work.


(v)     Notwithstanding anything herein set forth to the contrary, prior to the
disbursement of the ten percent (10%) retainage amount of Landlord’s SAP
Contribution in accordance with subparagraph (iii) above (and as a condition
precedent to such disbursement), Tenant shall deliver to the Landlord final
record drawings of the Tenant SAP Initial Installation, including, as may be
pertinent to the work performed, a reflected ceiling plan, mechanical and
electrical drawings, partition plan and any other drawings which may be required
to indicate accurately the layout and systems of the Second Additional Premises.
Tenant shall require its architect to load and maintain such record plans on a
CADD system and to deliver diskettes or other medium suitable for Landlord’s
needs and compatible, if feasible, with Landlord’s computer applications, so as
to enable Landlord to use such CADD-saved plans.


(vi)    Tenant shall move into the Second Additional Premises after substantial
completion of the Tenant’s SAP Initial Installation. Landlord shall, at the
request of Tenant, schedule one of the Building’s freight elevators (or a
passenger elevator converted for use as a freight elevator) for Tenant’s move
into the Second Additional Premises, after 6:00 p.m. and before 7:00 a.m. on
business days, or at any time on weekends. Such use shall be subject to a prior
reservation by some other tenant and or the need by Landlord for the use of such
elevator for other operating or construction purposes. Notwithstanding anything
contained herein to the contrary, in connection with Tenant’s SAP Initial
Installation and initial move-in to the Second Additional Premises, it is agreed
that Tenant shall not be required to pay for the first one hundred twenty (120)
hours of such freight elevator use on an after-hours basis.
(vii)    Tenant agrees that, as part of Tenant’s SAP Initial Installation,
Tenant shall effect all work necessary to tie all HVAC controls for systems
servicing the Second Additional Premises into the Building’s existing Direct
Digital Control system.
(viii)    In connection with its performance of Tenant’s SAP Initial
Installation, Tenant shall, at no cost to Tenant, work with Landlord’s project
manager, Jones Lang LaSalle (“JLL”), in order to coordinate the performance of
the SAP Building Work with Tenant’s SAP Initial Installation.
D.    (i)    It is acknowledged and agreed that Tenant, at its expense (except
as hereinabove provided) and as part of Tenant’s SAP Initial Installation, shall
provide, and shall effect all work (the “Tenant’s SAP A/C Work”) necessary to
install, new chilled water cooled air-conditioning units for the Second
Additional Premises (the “SAP A/C Units”), with a total cooling capacity of
sixty (60) tons, each of which units shall be of equal or better quality to the
current Building standard air-conditioning unit, the York Floor Mounted Model
Solution XTI. Tenant’s SAP A/C Work shall include, without limitation, (a) the
connection of the SAP A/C Units to the Building’s chilled water circulating
system, and (b) all work necessary to install all associated duct work, fans,
diffusers and other equipment necessary to distribute air-conditioning service
throughout the Second Additional Premises from the SAP A/C Units.


(ii)    If and so long as Tenant is not in default under this Lease beyond any
grace period, the amount of Landlord’s SAP Contribution, as set forth in
subparagraph C(iii) of this Article, shall be increased by an amount equal to
the lesser of (a) $252,890.00, or (b) the actual out-of-pocket cost to


--------------------------------------------------------------------------------


Tenant of Tenant’s SAP A/C Work. Tenant agrees that, promptly after the
completion of Tenant’s SAP A/C Work, Tenant shall provide Landlord with evidence
and/or other reasonably satisfactory proof of the actual out-of-pocket cost to
Tenant of Tenant’s SAP A/C Work.


(iii)    Article 29D(i) of the Lease shall be deemed to be, and hereby is,
modified, so that the Required Cooling Capacity of chilled water shall mean up
to two hundred thirty (230) tons per annum of chilled water (consisting of up to
90 tons on the 20th Floor, up to 80 tons on the 21st Floor, and up to sixty (60)
tons in the Second Additional Premises).


(iv)    Article 29E of the Lease shall apply to the Second Additional Premises,
except that Landlord shall provide up to ten (10) tons per annum of chilled
water to Tenant for any Supplemental A/C Unit installed by Tenant in or for such
space (at the rate set forth in said Article 29E).


E.    Reference is hereby made to the Environmental Design Guidelines set forth
in Exhibit F to the Original Lease. Notwithstanding anything contained in this
Lease to the contrary, Tenant shall (i) submit its plans and specifications for
Tenant’s SAP Initial Installation to JLL concurrently with Tenant’s submission
of such plans and specifications to Landlord, and (ii) incorporate into such
plans and specifications as part of Tenant’s SAP Initial Installation the items
set forth in such Environmental Design Guidelines as are reasonably recommended
by JLL to Tenant (the “Recommended Sustainability Measures”); provided, however,
that JLL shall demonstrate, to the reasonable satisfaction of Tenant that, where
appropriate, such Recommended Sustainability Measures will result in the payback
to, or the recouping by, Tenant of the cost thereof over a period of not more
than five (5) years.


F.    Tenant acknowledges and agrees that it shall be responsible, at its sole
cost and expense, for any work outside the scope of the SAP Building Work and
Tenant’s SAP Initial Installation, including, without limitation, installing and
connecting telephone and data lines, providing furniture, and installing and
connecting any audio-visual equipment.


G.     Except as otherwise specifically provided herein, the installation or
connection to the Building systems of each item of Tenant’s property and systems
shall be performed at Tenant’s expense (subject to Landlord’s SAP Contribution).


H.    It is acknowledged that the current certificate of occupancy issued for
the Building permits a population density of up to 160 people in the Second
Additional Premises, and that, in connection with Tenant’s SAP Initial
Installation, Tenant desires to amend such certificate of occupancy to permit a
population density of up to 220 people in such space. Landlord agrees that,
subject to its prior written consent, which shall not be unreasonably withheld,
conditioned or delayed, Tenant shall have the right, at its sole cost and
expense, to seek to obtain such amendment to the existing certificate of
occupancy, provided that (i) Tenant shall retain Landlord’s expediter and code
consultant for the Building (currently Rizzo Group) in connection with any
required filings associated therewith, (ii) in no event may Tenant seek a public
assembly permit in connection with such amendment to the existing certificate of
occupancy, and (iii) such amendment to the existing certificate of occupancy
shall have no adverse impact on the Landlord’s current or planned use and/or
operation of the Building. Landlord agrees to reasonably cooperate with Tenant
in connection with the issuance of any such amendment to the existing
certificate of occupancy (at no liability or cost to Landlord), including,
without limitation, by signing (in its capacity as owner of the Building) any
required applications. Tenant agrees that Tenant shall be solely responsible for
(x) performing any and all work or installations in or to the Second Additional
Premises which are required in connection with the issuance or the request for
the issuance of any such amendment to the existing certificate of occupancy, and
(y) the cost of any and all work or installations in or to the Building (outside
the Demised Premises) which are required in connection therewith (i.e., the
issuance or the request of the issuance of such amendment), which sums


--------------------------------------------------------------------------------


shall be deemed additional rent under this Lease and due upon demand (and which
work shall be performed by Landlord), and any such work for which Tenant is
responsible hereunder shall be performed in compliance with the provisions of
this Article as part of Tenant’s SAP Initial Installation. Tenant shall
indemnify, defend and hold Landlord harmless from and against any liability,
damage, claim, cost or expense (including, without limitation, reasonable
attorneys’ fees and disbursements) arising out of or in any way caused by or
relating to such amendment to the existing certificate of occupancy. The failure
by Tenant to obtain such amendment to the existing certificate of occupancy
shall have no effect whatsoever on the Lease, which shall remain in full force
and effect in accordance with its terms.


I.    In addition to the SAP Building Work, Landlord agrees that it shall effect
any and all work which is necessary to construct ADA compliant restrooms in the
Second Additional Premises, in the location shown on the space diagram attached
hereto and made apart hereof as Exhibit D (the “SAP ADA Restroom Work”).
Landlord agrees that it will perform the SAP ADA Restroom work at its sole cost
and expense, in a good and workmanlike manner, using Building standard fixtures,
materials and finishes, and in compliance with all applicable laws, rules and
regulations. Landlord shall perform the SAP ADA Restroom Work in a prompt and
expeditious manner following the execution and delivery of this Agreement by
Landlord and Tenant, but in no event shall the completion of such work be a
condition to the occurrence of the SAP Commencement Date.


4.    Extension of Term of Existing Demised Premises.


A.    The term of the Lease with respect to the Existing Demised Premises shall
be deemed to be, and hereby is, extended through the last day of the twelfth SAP
Lease Year. The period from the October 1, 2024 through such last day of the
twelfth SAP Lease Year is hereinafter called the “EDP Extension Period”. During
the EDP Extension Period, the Existing Demised Premises shall be leased to
Tenant pursuant to all of the terms, covenants and conditions of the Lease,
except as otherwise set forth herein. During the EDP Extension Period, the
rentable square foot area of the Existing Demised Premises shall be deemed to be
83,648 rentable square feet.


B.    During the EDP Extension Period, Tenant shall initially pay Landlord fixed
annual rent for the Existing Demised Premises at the EDP Rate (as such term is
hereinafter defined). The term “EDP Rate” when used herein shall mean the
product of (i) 83,648, multiplied by (ii) the sum of (a) $67.00, plus (b) an
amount equal to a fraction, the numerator of which is the total operating
expense escalation additional rent payable under the Lease (as set forth in
Article 2E of this Agreement) with respect to the Second Additional Premises for
the 2024 calendar comparative year, and the denominator of which is 25,289, plus
(c) an amount equal to a fraction, the numerator of which is the total real
estate tax escalation additional rent payable under the Lease (as set forth in
Article 2F of this Agreement) with respect to the Second Additional Premises for
the comparative year commencing July 1, 2024 and ending June 30, 2025, and the
denominator of which is 25,289. Effective as of the first day of the eleventh
SAP Lease Year, the EDP Rate shall be increased by $5.00 per rentable square
foot included in the Existing Demised Premises (i.e., by $418,240.00).


C.    Tenant shall pay Landlord operating expense escalation additional rent for
the Existing Demised Premises during the EDP Extension Period, in accordance
with the provisions of Article 2C of the Original Lease, except that the term
“Base Year” shall mean the calendar year 2024, the first comparative year shall
mean the calendar year 2025, and the term “The Percentage” shall mean 3.15
percent (3.15%).


D.    Tenant shall pay Landlord real estate tax escalation additional rent for
the Existing Demised Premises during the EDP Extension Period, except that the
term “base year taxes” shall mean the average of the real estate taxes payable
with respect to the Building Project for the tax year commencing July 1, 2023
and ending June 30, 2024 and the tax year commencing July 1, 2024 and ending
June 30, 2025,


--------------------------------------------------------------------------------


determined by applying the applicable tax rate to each of the two (2) tax years
included in the base tax year assessment and taking the average of such two (2)
numbers; the term “base tax year” shall mean the calendar year 2024; the term
“base tax year assessment” shall mean the taxable assessed value (without regard
or giving effect to any abatement, exemption or credit) of the Building, other
improvements related thereto and the land on which the Building Project is
located, for each of the tax year commencing July 1, 2023 and ending June 30,
2024 and the tax year commencing July 1, 2024 and ending June 30, 2025; the
first “comparative year” shall mean each tax year commencing on or after July 1,
2024 (or such other 12-month period commencing on or after July 1, 2024 adopted
by the City of New York as its fiscal tax year); and the term “The Percentage”
shall mean 2.99 percent (2.99%).


E.    During the EDP Extension Period, Landlord shall continue to redistribute
electricity to Tenant for the Exiting Demised Premises on a “submetering” basis,
in accordance with the provisions of Article 3B of the Original Lease.


5.    Security Deposit.


A.    It is acknowledged that Landlord is currently holding the sum of
$1,829,357.50 as security under Article 30 of the Existing Lease, in the form of
a letter of credit. It is agreed that said Article 30 shall be deemed to be, and
hereby is, modified, so that the amount of the security deposit required under
the Lease shall be increased by $783,959.00 to a total of $2,613,316.50.
Accordingly, simultaneously with the execution of this Agreement by Tenant,
Tenant shall deposit with Landlord the sum of $783,959.00 in order to so
increase the amount of the security deposit held by Landlord under the Lease,
which deposit shall be either in the form of a modification of the existing
letter of credit or in the form of a new letter of credit (which complies with
the terms of Article 30 of the Lease) for such new total amount (in which case
Landlord shall simultaneously return the existing letter of credit to Tenant).


B.    Article 30G of the Lease shall be deemed to be, and hereby is, modified,
as follows: (i) the reference therein to “the first day of the fifth Lease Year”
shall mean October 1, 2017, and the reference therein to “$1,213,383.33” shall
be changed to “$2,003,530.67”; and (ii) the reference therein to “the first day
of the seventh Lease Year” shall mean October 1, 2019, and the reference therein
to “$910,037.50” shall be changed to “$1,698,637.75”. Additionally, said Article
30G shall be deemed to be, and hereby is, further modified, so that, if Tenant
has never defaulted under any of the monetary or other material terms of the
Lease, beyond any applicable notice and/or cure period, and Tenant is not then
in default under any of the monetary or other material terms of the Lease (or if
Tenant is then so in default, provided Tenant cures such default prior to the
expiration of the applicable notice and/or cure period), then amount of the
security deposit required under the Lease shall be further reduced as follows:
(i) on the first day of the sixth SAP Lease Year, the amount of the security
deposit shall be reduced to $1,437,318.08; and (ii) on the first day of the
seventh SAP Lease Year, the amount of the security deposit shall be reduced to
$1,306,658.25.


6.    Brokerage.    


A.    Tenant represents and warrants that it neither consulted nor negotiated
with any broker or finder with regard to this Agreement other than Newmark &
Company Real Estate, Inc., d/b/a Newmark Grubb Knight Frank (the “Broker”).
Tenant shall indemnify, defend and save Landlord harmless from and against any
claims for fees or commissions from anyone other than the Broker with whom
Tenant has dealt in connection with this Agreement.


B.    Landlord represents and warrants that it neither consulted nor negotiated
with any broker or finder with regard to this Agreement other than the Broker.
Landlord shall indemnify, defend and save Tenant harmless from and against any
claims for fees or commissions from anyone other than the Broker


--------------------------------------------------------------------------------


with whom Landlord has dealt in connection with this Agreement. Landlord agrees
to pay any commission or fee owing to the Broker pursuant to a separate
agreement.


7.    Thirty-Seventh Floor Expansion Option.


A.    Reference is hereby made to the entire thirty-seventh floor of the
Building, which is approximately as shown on the space diagram which is attached
hereto and made a part hereof as Exhibit C (the “Thirty-Seventh Floor Expansion
Space”), and is currently occupied by a certain tenant (the “Thirty-Seventh
Floor Existing Tenant”) pursuant to a certain lease with Landlord, the term of
which is scheduled to expire on June 30, 2021 (the “Thirty-Seventh Floor
Existing Lease”). The parties agree that, for purposes hereof, the rentable
square foot area of the Thirty-Seventh Floor Expansion Space shall be deemed to
be 25,346 rentable square feet (which, Landlord represents, has been determined
using the same method of the measurement as was used to measure the Second
Additional Premises). If Tenant desires to lease the Thirty-Seventh Floor
Expansion Space, then Tenant shall notify Landlord of such fact on or before the
date which shall be the first to occur of (i) June 30, 2020 and (ii) the date
which is ten (10) Business Days after Landlord notifies Tenant of the early
termination of the Thirty-Seventh Floor Existing Lease and the vacating of the
Thirty-Seventh Floor Expansion Space by the Thirty-Seventh Floor Existing Tenant
(time being of the essence). Within thirty (30) days after Landlord’s receipt of
such notice from Tenant, Landlord shall notify Tenant in writing (“Landlord’s
Thirty-Seventh Floor FOR Notice”) of the following: (a) Landlord’s reasonable
good faith determination of the fair and reasonable annual market rental rate
for the Thirty-Seventh Floor Expansion Space (the “Thirty-Seventh Floor Fair
Offer Rental”), which shall constitute the maximum amount thereof that Landlord
may claim as the Thirty-Seventh Floor Fair Offer Rental for such Thirty-Seventh
Floor Expansion Space in any appraisal thereof (as hereinafter provided); (b)
the term of the leasing of the Thirty-Seventh Floor Expansion Space (which shall
be for no less than a period of ten (10) years), and the date that Landlord
reasonably anticipates such term to commence, which shall be on or about
November 1, 2021 (or within approximately one hundred twenty (120) days after
Landlord so notifies Tenant of the early termination of the Thirty-Seventh Floor
Expansion Space and the vacating of the Thirty-Seventh Floor Expansion Space by
the Thirty-Seventh Floor Existing Tenant, as the case may be) (the “Anticipated
Thirty-Seventh Floor ES Commencement Date”); (c) the rent commencement date for
Thirty-Seventh Floor Expansion Space; (d) the condition (the “Thirty-Seventh
Floor ES Delivery Condition”) in which Landlord is willing to lease the
Thirty-Seventh Floor Expansion Space (Landlord hereby agreeing that the
Thirty-Seventh Floor Expansion Space shall be delivered vacant and broom clean),
including, without limitation, any base building work which Landlord is willing
to perform and/or work allowance or contribution which Landlord is willing to
make towards the cost of Tenant’s initial installation in such space; and (e)
the amount of any additional security required by Landlord in connection with
the leasing of the Thirty-Seventh Floor Expansion Space. If, as of the date of
the giving of Tenant’s Thirty-Seventh Floor ES Acceptance Notice (as such term
is hereinafter defined), Tenant is not in default under the Lease beyond any
applicable notice and/or cure period, but subject to the provisions of paragraph
C of this Article, Tenant shall have the -one-time option, exercisable by notice
to Landlord (“Tenant’s Thirty-Seventh Floor ES Acceptance Notice”) given within
ten (10) Business Days after Landlord gives Tenant Landlord’s Thirty-Seventh
Floor FOR Notice (time being of the essence), to add to the premises demised
under the Lease, all but not part of such Thirty-Seventh Floor Expansion Space.
Tenant shall notify Landlord in Tenant’s Thirty-Seventh Floor ES Acceptance
Notice whether Tenant accepts or disputes Landlord’s Thirty-Seventh Floor Fair
Offer Rental, and if Tenant disputes Landlord’s Thirty-Seventh Floor Fair Offer
Rental, the Thirty-Seventh Floor ES Acceptance Notice shall set forth Tenant’s
good faith determination of the Thirty-Seventh Floor Fair Offer Rental for such
Thirty-Seventh Floor Expansion Space, which shall constitute the minimum that
Tenant can claim as the Thirty-Seventh Floor Fair Offer Rental for such
Thirty-Seventh Floor Expansion Space in any arbitration thereof (“Tenant’s
Thirty-Seventh Floor ES Minimum Offer Determination”). If Tenant fails to object
to Landlord’s Thirty-Seventh Floor Fair Offer Rental in Tenant’s Thirty-Seventh
Floor ES Acceptance Notice and to set forth


--------------------------------------------------------------------------------


therein Tenant’s Thirty-Seventh Floor ES Minimum Offer Determination, then
Tenant shall be deemed to have accepted Landlord’s Thirty-Seventh Floor Fair
Offer Rental for the Thirty-Seventh Floor Expansion Space and Landlord and
Tenant shall promptly enter into an amendment of the Lease confirming (1) the
inclusion of the Thirty-Seventh Floor Expansion Space in the premises demised
under the Lease, (2) the term of the leasing of the Thirty-Seventh Floor
Expansion Space, including, without limitation, the commencement date thereof
and the rent commencement date with respect thereto, (3) the fixed annual rents
and additional rents payable for the Thirty-Seventh Floor Expansion Space, (4)
the condition in which such space is being leased, which shall be the
Thirty-Seventh Floor ES Delivery Condition set forth in Landlord’s
Thirty-Seventh Floor FOR Notice, and (5) that the Thirty-Seventh Floor Expansion
Space shall otherwise be leased to Tenant pursuant to all of the terms,
covenants and conditions of the Lease, including, without limitation, the
provisions of paragraphs C and D of Article 2 of the Original Lease regarding
operating expense and real estate tax escalation additional rent, respectively
(except that (x) the “Base Year” for the Thirty-Seventh Floor Expansion Space
shall be the calendar year during which the commencement date of the term of the
leasing of the Thirty-Seventh Floor Expansion Space occurs, (y) the base tax
year for the Thirty-Seventh Floor Expansion Space shall be the New York City
real estate tax year during which the commencement date of the term of the
leasing of the Thirty-Seventh Floor Expansion Space occurs, and (z) “The
Percentage” for the Thirty-Seventh Floor Expansion Space shall be determined in
the same manner “The Percentage” was determined for the Second Additional
Premises), and the provisions of Article 3 of the Original Lease regarding
electricity (as modified hereby with respect to the Second Additional Premises).
In all other respects, the terms and conditions contained in the Lease shall
remain unmodified. Any such amendment of the Lease shall be in a form reasonably
acceptable to Landlord and Tenant. Any failure of the parties to execute any
such amendment shall not affect Tenant’s or Landlord’s obligation with respect
to the leasing of the Thirty-Seventh Floor Expansion Space on the terms elected.
In the event that Tenant (a) gives Landlord Tenant’s Thirty-Seventh Floor ES
Acceptance Notice within ten (10) Business Days after Landlord gives Tenant
Landlord’s Thirty-Seventh Floor FOR Notice, (b) objects to the Landlord’s
Thirty-Seventh Floor Fair Offer Rental in the Thirty-Seventh Floor ES Acceptance
Notice, and (c) sets forth therein Tenant’s Thirty-Seventh Floor ES Minimum
Offer Determination, then the Thirty-Seventh Floor ES Fair Offer Rental for such
Thirty-Seventh Floor Expansion Space shall be determined by appraisal pursuant
to the provisions of paragraph B of this Article (in which case the parties
shall nevertheless enter into the amendment described above pursuant to the
terms set forth in Landlord’s Thirty-Seventh Floor FOR Notice, except that the
fixed annual rental rate for the Thirty-Seventh Floor Expansion Space shall be
as determined in said appraisal and shall be added to such amendment at the time
of such determination). In the event of any such appraisal, Tenant shall pay
Landlord fixed annual rent based on Landlord’s Thirty-Seventh Floor Fair Offer
Rental for the period, if any, from the commencement date of the term of the
leasing of the Thirty-Seventh Floor Expansion Space (or the rent commencement
date set forth in Landlord’s Thirty-Seventh Floor FOR Notice, if later), until
such appraisal has been completed, whereupon Landlord shall promptly refund to
Tenant the amount, if any, by which Landlord’s Thirty-Seventh Floor Fair Offer
Rental exceeds the number determined by such appraisal. In the event that Tenant
fails to give Landlord Tenant’s Thirty-Seventh Floor ES Acceptance Notice within
ten (10) business days after Landlord gives Tenant Landlord’s Thirty-Seventh
Floor FOR Notice, Tenant shall be deemed to have waived its rights under this
Article with respect to the leasing of the Thirty-Seventh Floor Expansion Space.


B.    In the event that Tenant (1) gives Landlord Tenant’s Thirty-Seventh Floor
ES Acceptance Notice within ten (10) Business Days after Landlord gives Tenant
Landlord’s Thirty-Seventh Floor FOR Notice, (2) objects to Landlord’s
Thirty-Seventh Floor Fair Offer Rental in Tenant’s Thirty-Seventh Floor ES
Acceptance Notice and (3) sets forth therein Tenant’s Thirty-Seventh Floor ES
Minimum Offer Determination, then and in such event said fair and reasonable
annual market rental rent shall be determined by appraisal as follows:




--------------------------------------------------------------------------------


(i)    Either party shall give a notice to the other, stating the name and
address of an impartial person to act as appraiser hereunder, and within thirty
(30) days after the receipt of such notice, the other party shall give notice to
the sender of the first-mentioned notice, likewise, stating the name and address
of an impartial person to act as appraiser hereunder.


(ii)    The appraisers so specified in such notices shall be licensed real
estate brokers doing business in Manhattan, each having not less than fifteen
(15) years’ active experience as real estate brokers specializing in the leasing
of office space in said Borough.


(iii)    In making their determinations, the appraisers shall consider and
follow the directions set forth in this Article.


(iv)    Before proceeding to determine the fair and reasonable annual market
rental rate for the Thirty-Seventh Floor Expansion Space (the “Thirty-Seventh
Floor Rate”), as aforedescribed, the appraisers so appointed shall subscribe and
swear to an oath fairly and impartially to determine such Thirty-Seventh Floor
Rate. If, within thirty (30) days following the appointment of the -latter of
said appraisers, said two appraisers shall be unable to agree upon the said
Thirty-Seventh Floor Rate, the said appraisers shall appoint, by an instrument
in writing, as third appraiser, an impartial person, similarly qualified, who,
within ten (10) days of such appointment, shall find as correct the
Thirty-Seventh Floor Rate that was determined by either the appraiser specified
by Landlord or the appraiser specified by Tenant and render a written decision
fixing such Thirty-Seventh Floor Rate as the fair and reasonable annual market
rental rate for the Thirty-Seventh Floor Expansion Space, which written decision
shall be binding and conclusive on the parties. The third appraiser may not
select any Thirty-Seventh Floor Rate other than the one specified by the
appraiser appointed by Landlord or the one specified by the appraiser appointed
by Tenant. The written decision of the first two appraisers so -appointed fixing
such Thirty-Seventh Floor Rate, or the written finding of such third appraiser
fixing such Thirty-Seventh Floor Rate, as the case may be, shall be binding and
conclusive on the parties.


(v)    If, after notice of the appointment of an appraiser, the other party
shall fail, within the above specified period of thirty (30) days, to appoint an
appraiser, such appointment of a similarly qualified appraiser may be made, upon
application with-out notice by the person who shall have been appointed an
appraiser, by the then President of the Real Estate Board of New York, Inc., or
such successor body hereafter constituted exercis-ing similar functions (or if
there be no Real Estate Board or its successor, or if its President will not so
act, then such appoint-ment shall be made by a Justice of the Supreme Court, New
York County, then presiding). If the two appraisers aforesaid -shall be unable
to agree, within thirty (30) days following the appointment of the latter of
said appraisers, upon such Thirty-Seventh Floor Rate and shall fail to appoint
in writing a third appraiser within fifteen (15) days thereafter, the necessary
appraiser shall be appointed by said President (or by said Justice). If any
appraiser appointed as aforesaid by either of the parties, by said President, by
said Justice, or by the two appraisers so appointed, shall die, be dis-qualified
or incapacitated or shall fail or refuse to act, before such Thirty-Seventh
Floor Rate shall have been determined, the necessary appraiser shall be promptly
appointed by the person or persons who appointed the appraiser who shall have
died, become disqualified or incapacitated, or who shall have failed or refused
to act, as aforesaid.


(vi)    Landlord and Tenant shall each pay the fees of the -person acting as
appraiser hereunder for Landlord and Tenant, -respectively, and Landlord and
Tenant shall each pay one-half (1/2) of the fees of any third appraiser
appointed pursuant to the above provisions.


C.    The provisions of this Article 7, and Tenant’s right to lease the
Thirty-Seventh Floor Expansion Space hereunder, shall be subject to (i) the
option of another tenant granted prior to the date of


--------------------------------------------------------------------------------


this Agreement; and (ii) the right or privilege of any then existing tenant,
subtenant or other occupant to renew and extend its occupancy of such space,
whether pursuant to an express provision set forth in its lease or otherwise (so
that if the Thirty-Seventh Floor Expansion Space will not be vacant and
available for leasing by Landlord on or about the Anticipated Thirty-Seventh
Floor ES Commencement Date due to any of the foregoing, then Tenant shall not
have the option to lease the Thirty-Seventh Floor Expansion Space pursuant to
the provisions of this Article).


D.    (i)    If, for any reason beyond its control, Landlord is un-able to make
available to Tenant timely possession of the Thirty-Seventh Floor Expansion
Space in accordance with the election of Tenant hereunder, then except as
hereinafter specifically provided, Land-lord shall not be subject to any
liability by reason of such delay, the Lease shall not be affected by such
delay, but Landlord shall use commercially reasonable efforts to fulfill its
obligations with respect to such space, including, without limitation, the
commencement and diligent prosecution of a summary holdover dispossess
proceeding against the Thirty-Seventh Floor Existing Tenant if it holds over in
such space.


(ii)    Notwithstanding anything contained herein to the contrary, if despite
the exercise of such commercially reasonable efforts by Landlord, Landlord fails
to deliver to Tenant possession of the Thirty-Seventh Floor Expansion Space in
the Thirty-Seventh Floor ES Delivery Condition on or before the date that is one
hundred eighty (180) days after the Anticipated Thirty-Seventh Floor ES
Commencement Date (the “Thirty-Seventh Floor ES Outside Date”), then Tenant
shall have the right to rescind Tenant’s Thirty-Seventh Floor ES Acceptance
Notice by notice given to Landlord at any time after such Thirty-Seventh Floor
ES Outside Date and prior to the date on which Landlord delivers to Tenant
vacant possession of the Thirty-Seventh Floor Expansion Space in the
Thirty-Seventh Floor ES Delivery Condition. If Tenant so rescinds Tenant’s
Thirty-Seventh Floor ES Acceptance Notice, then Tenant’s exercise of the option
to lease the Thirty-Seventh Floor Expansion Space shall be null and void (but
the same shall not affect any claim that Tenant may have based upon Landlord’s
failure to exercise commercially reasonable efforts as hereinabove required).
Notwithstanding the foregoing, the Thirty-Seventh Floor ES Outside Date shall be
extended by one day for each day that the delivery of the Thirty-Seventh Floor
Expansion Space in the Thirty-Seventh Floor ES Delivery Condition is delayed due
to Force Majeure, the holding over by the Thirty-Seventh Floor Existing Tenant
in the Thirty-Seventh Floor Expansion Space, or any act or omission (where there
is a duty to act) of Tenant, its agents, employees or contractors.


E.    The foregoing provisions are in-tended to reflect the intention of the
parties as of the date hereof that Tenant has no other rights with respect to
Landlord’s renting of the Thirty-Seventh Floor Expansion Space or any other
space in the Building, except to the extent specifically set forth above or
elsewhere in the Lease or this Agreement.
F.    The provisions of this Article 7 are intended to be personal to the named
Tenant hereunder (i.e., Shutterstock, Inc.), and to any Affiliate of such named
Tenant or a Successor Entity, and may only be exercised by said named Tenant,
Affiliate or Successor Entity, as the case may be, if and so long as it is the
tenant under the Lease and is in occupancy of the entire Demised Premises.
    
8.    Assignment and Subletting.        Article 4F(iii)(g) of the Original Lease
shall be deemed to be, and hereby is modified to provide that no assignment or
subletting by Tenant shall be made which would result in more than three (3)
occupants (including Tenant) of the twenty-first floor portion of the Existing
Demised Premises, or more than two (2) occupants (including Tenant) of the
twentieth floor portion of the Existing Demised Premises, or more than two (2)
occupants (including Tenant) of the Second Additional Premises.




--------------------------------------------------------------------------------


9.    Renewal Option.    It is acknowledged and agreed that the Renewal Option
set forth in Article 55 of the Original Lease shall be applicable with respect
to the entire Demised Premises, but not with respect to any one or the other of
the Existing Demised Premises or the Second Additional Premises; and that the
phrase “…the first day of the twelfth Lease Year and ending on the last day of
the sixteenth Lease Year…”, as set forth in said Article 55, shall be changed to
“…the first day of the thirteenth SAP Lease Year and ending on the last day of
the seventeenth SAP Lease Year”.


10.    ESB Observatory Executive Passes; Gym Executive Passes.        


A.    Article 56 of the Original Lease shall be deemed to be, and hereby is
modified, so that if and so long as Tenant is not in default under the Lease
beyond any applicable notice and/or cure period, Landlord shall provide Tenant
with a total of four (4) Executive Passes to the Observatory on the 86th floor
of the Building, each calendar year during the term of the Lease, at no
additional charge to Tenant.


B.    If and so long as Tenant is not in default under the Lease beyond any
applicable notice and/or cure period, Landlord shall provide Tenant with three
(3) executive passes to the tenants-only gym located on the Concourse Level of
the Building, throughout the term of the Lease, at no additional charge to
Tenant. Such executive passes shall be subject to the following restrictions:
(i) advanced reservations shall be required with respect to any personal
training sessions; (ii) such passes shall be non-transferrable; and (iii) such
passes may only be used by officers of Shutterstock, Inc. Tenant shall notify
Landlord in writing of the initial officers, and Tenant shall have the right to
substitute other officers upon written notice to Landlord; provided, however,
that any such initial or substitute officers shall be subject to the prior
written approval of Landlord, which shall not be unreasonably withheld,
conditioned or delayed.


C.    It is agreed that the rights of Tenant under the provisions of said
Article 56 of the Original Lease and this Article 10 are intended to be personal
to the named tenant under the Lease (i.e., Shutterstock, Inc.), and to any
Affiliate of such named tenant or a Successor Entity, and shall only be
available to said named Tenant, Affiliate or Successor Entity, as the case may
be, if and so long as it is the tenant under the Lease and is in occupancy of
the entire Demised Premises.


11.    Subordination.        Landlord represents to Tenant that, as of the date
of this Lease, the Building is not encumbered any Superior Interest.
Accordingly, the provisions of subparagraphs B(i), B(ii) and B(iii) of Article
12 of the Original Lease shall no longer be applicable and are hereby deemed
deleted from the Lease.


12.    Twenty-First Floor Setback.    Article 41 of the Original Lease shall be
deemed to be, and hereby is, modified so that Tenant may not enter upon or use
the Twenty-First Floor Setback at any time Landlord is performing any work on
the exterior of the Building on or about the Twenty-First Floor Setback,
including, without limitation, any New York City Local Law 11 work on the
exterior of the Building.


13.    Overtime HVAC.    Article 29F of the Lease shall be applicable with
respect to the Second Additional Premises, except that the initial rate for such
after-hours heat and air-conditioning service shall be the then current Building
rate for such service (and not the $100 per hour referenced in said Article 29F,
which initial rate shall continue to be applicable with respect to the Existing
Demised Premises). Tenant acknowledges that it has been advised that the current
Building rate for after-hours heat service is $410.00 per hour, and that the
current Building rate for after-hours air-conditioning service is $176.00 per
hour.


14.    Bike Room and Conference Center.        It is acknowledged that there are
currently a bike room and a conference center in the Building, which are
available for use solely by tenants in the Building. Landlord agrees that, if
and so long as Landlord continues to maintain such bike room and conference
center


--------------------------------------------------------------------------------


in the Building, Tenant shall have the right to use such facilities on terms
that are applicable to other tenants in the Building.


15.    Extension of License for Room 3910.    Reference is hereby made to that
certain Temporary License Agreement dated as of August 13, 2015 between Landlord
and Tenant, pursuant to which certain space on the 39th floor of the Building,
designated Room 3910 (“Room 3910”), was licensed to Tenant for a term which is
scheduled to expire on March 31, 2016 (the “Room 3910 License”). It is hereby
agreed that the term of the Room 3910 License shall be deemed to be, and hereby
is, extended through March 31, 2017. Such extension shall be pursuant to all of
the same terms, covenants and conditions as are currently set forth in the Room
3910 License, except that (i) the fixed annual license fee payable by Tenant for
Room 3910 shall be increased from to $292,500.00 per annum ($24,375.00 per
month) to $339,330.00 per annum ($28,275.00 per month), effective as of April 1,
2016, (ii) the per diem amount set forth in Article 7 of the Room 3910 License
shall be increased to $1,859.00 per day for each day after March 31, 2017 that
Tenant fails to surrender possession of Room 3910 in accordance with the terms
of the Room 3910 License, as amended hereby, (iii) Tenant shall have the right
to terminate the Room 3910 License at any time after March 31, 2016, upon ninety
(90) days’ prior written notice to Landlord, and (iv) the provisions of Article
13 shall be deemed to be, and hereby are, deleted from the Room 3910 License.


17.    Miscellaneous.    


A.    Except as hereinabove set forth, the Demised Premises shall continue to be
leased to Tenant pursuant to all of the terms, covenants and conditions of the
Lease.


B.    This Agreement shall not in any way bind Landlord until such time as it
has been executed by Landlord and Tenant, and a fully executed counterpart has
been delivered to Tenant.


C.    Except as herein modified, all of the terms, covenants and conditions of
the Lease are and shall remain in full force and effect and are hereby ratified
and confirmed.


D.    This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective legal representatives, successors and
permitted assigns.


E.    Tenant hereby represents that Landlord is in full compliance with all of
the terms, covenants and conditions of the Lease and is not in default beyond
any applicable grace period with respect to any of its respective obligations
under the Lease, and there exists no defense or counterclaim to the payment of
rent pursuant thereto.


F.    This Agreement may be executed in two or more counterparts, and all
counterparts so executed shall, for all purposes, constitute one agreement
binding on all of the parties hereto, notwithstanding that all parties shall not
have executed the same counterparts. Facsimile, digital and photocopy signatures
on this Agreement shall have the same force and effect as originals.




--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


LANDLORD:
ESRT EMPIRE STATE BUILDING, L.L.C., Landlord
By Empire State Building Parent, L.L.C., its sole member
By ESRT Empire State Building G-Parent, L.L.C.,
its sole member
By: Empire State Realty OP, L.P., as its sole Member
By: Empire State Realty Trust, Inc., as its general     Partner




By: /s/ Thomas P. Durels            
Name: Thomas P. Durels
Title: Executive Vice President,
Director of Leasing and Operations




SHUTTERSTOCK, INC.




By: /s/ Steven Berns                
Name: Steven Berns
Title: Chief Financial Officer




  


--------------------------------------------------------------------------------


EXHIBIT A


Diagram of the Second Additional Premises


[esb36exhibitaa01.jpg]




--------------------------------------------------------------------------------


EXHIBIT B-1


Diagram of Part A SAP Portion


[esb36exhibitb1a01.jpg]






--------------------------------------------------------------------------------


EXHIBIT B-2


Diagram Part B SAP Portion


[esb36exhibitb2a01.jpg]




--------------------------------------------------------------------------------


EXHIBIT C


Diagram of Thirty-Seventh Floor Expansion Premises


[esb36exhibitca01.jpg]






--------------------------------------------------------------------------------


EXHIBIT D


Location of ADA Bathrooms in Second Additional Premises


[esb36exhibitda01.jpg]




